Citation Nr: 0610892	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of depression and anxiety (nervous 
disorder).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky







INTRODUCTION

The veteran served on active duty in the military from August 
1969 to July 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

Unfortunately, further development is required in this appeal 
before actually deciding the claim at issue.  So, for the 
reasons discussed below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

The veteran also filed claims in April 2003 for service 
connection for a heart disorder and reflux disease.  These 
additional claims, however, have not been adjudicated by the 
RO - much less denied and timely appealed to the Board.  
38 C.F.R. § 20.200 (2005).  So these additional claims are 
referred to the RO for appropriate development and 
consideration, as the Board does not currently have 
jurisdiction to consider them.

Also, the Board notes that, in a May 2004 statement, the 
veteran withdrew his claims for service connection for 
degenerative joint disease of the right hip and lumbosacral 
spine.  Therefore, his only remaining claim on appeal 
concerns his psychiatric disorder.  See 38 C.F.R. 
§ 20.204(b), (c) (2005).




REMAND

The RO obtained a significant portion of the veteran's VA 
medical treatment records, dated through May 2004, as 
requested by him to support his claim.  But it appears that 
not all of his relevant VA medical records are on file.  In 
particular, he submitted a statement in September 2005 
wherein he indicated there was additional medical information 
that was "extremely relevant to [his] appeal" on file at 
the VA Medical Center (VAMC) in Bath, New York.  According to 
him, this information is contained in medical records dated 
May 12, 2004 through September 29, 2005.  None of these VA 
records are currently on file, however.

These additional records, as suggested by the veteran, may 
contain important medical evidence or confirmation of his 
assertions.  As VA has a duty to request all available and 
relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because 
VA is deemed to have constructive knowledge of all VA 
records, such records are considered evidence of record at 
the time a decision is made); VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").

Additionally, although the RO provided the veteran with a 
VCAA notice in May 2003, the RO failed to provide him with an 
adequate explanation of the provisions of the VCAA.  In 
particular, the RO failed to provide him with notice of his 
rights and responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the 


information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See, too, Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, the veteran was provided 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection (i.e., the 
first three elements discussed in Dingess/Hartman) in a May 
2003 VCAA letter.  But he was not provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability claimed on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for an 
acquired psychiatric disorder - 
inclusive of depression and anxiety; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability evaluation and an 
effective date for the claim on appeal.  
See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Obtain the complete records of the 
veteran's treatment for his claimed 
psychiatric disorder at the VAMC in Bath, 
NY, from May 12, 2004 to the present.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





